Citation Nr: 1725166	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-44 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 until retirement in September 2007.  His awards include the Bronze Star Medal and the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2011, the Veteran presented testimony in a videoconference hearing before a Veterans Law Judge (VLJ).  In February 2012, the Veteran was notified that the VLJ who presided over his June 2011 hearing retired, and was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707.  In April 2012, the Veteran declined a new hearing, and requested his case be considered on the evidence of record.  The Board most recently remanded this case in April 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2017 Informal Hearing Presentation, the Veteran's representative asserted that although this case was remanded for a VA examination and opinion, the VA opinion did not fully comply with the Board's directives and an addendum opinion is needed.  The representative also noted that an updated opinion was not obtained after additional medical evidence was added to the record and that the Veteran's credibility as a combat veteran was not appropriately considered.  

Further, a review of the June 2016 medical opinion and the November 2016 addendum shows that there was no opinion regarding aggravation in this case and that not all of the Board's inquiries were answered.  As such, a medical addendum should be obtained.  Since the opinion was incomplete and preceded the addition of evidence to the record, the Board again requests that all inquiries be addressed by the examiner.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum.  The examiner should review the record prior to providing an opinion.  The VA examiner should offer his/her opinion as to the following inquiries:

a) Please identify with specificity all right shoulder disabilities that are currently manifested, or which have been manifested at any time since November 2009. 

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contention that his right shoulder symptoms, to include pain, had a gradual onset during his almost 25 years of active duty service, to include combat service, due to overuse and repetitive use as a tank crewman, and that he has experienced right shoulder pain since service.

The examiner should also specifically address the Veteran's reports of other, similar musculoskeletal pains, to include in his left shoulder, right elbow, and right wrist, during his combat deployment in Iraq in 2003 due to repetitive use as a tanker, and the diagnosis of arthritis in his non-dominant left shoulder upon VA examination in June 2007.

Finally, the examiner should also specifically address the lay statements from the Veteran's wife and E.M. regarding their observations of the Veteran's pain in his right shoulder in 2006, and his adjustment of his activities due to the pain.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability is proximately due to the Veteran's service-connected disabilities, alone or in combination?

The examiner should specifically address the Veteran's contention that his service-connected immune thrombocytopenia (Werlhof's Disease), to include medications prescribed for that condition, causes joint pain.  See, e.g., June 2011 videoconference hearing; October 2010 substantive appeal.

The examiner should also discuss the Veteran's other service-connected disabilities, to include degenerative joint disease of the left shoulder, degenerative disc disease of the cervical spine, left medial epicondylitis with olecranon spur, right wrist strain, and right axilla acrochordon. 

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current disability is aggravated (chronically worsened) by his service-connected disabilities, alone or in combination.   

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

